EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 1 July 2021.  Claims 1-11 are now pending.  The Examiner acknowledges the amendments to claims 1, 2, 7, 8 and 11.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The application has been amended as follows: 

IN THE ABSTRACT:

The invention relates to a transcranial magnetic stimulation device comprising: at least two coils, an input channel for each coil, a control unit, and at least one energy storage for storing energy for the at least two coils, the control unit being configured to: determine at least one stimulus intensity; determine an energy level stored in the at least one energy storage; determine a modulation pattern for each coil; and generate at least one control signal for controlling the input channel of the at least one coil of the at least two coils according to the determined modulation pattern in order to control an input of each coil from the at least one energy storage. A method is also disclosed.

IN THE CLAIMS:

At line 6 of claim 2, “each coil,” has been changed to --each coil, or--.
At line 7 of claim 2, “a plurality of coils” has been changed to --a plurality of the coils--.
At line 8 of claim 2, “at least one coil” has been changed to --at least one coil of the plurality of the coils--.
At line 3 of claim 8, “IGBT;” has been changed to --IGBT; or--.

Reasons for Allowance
Claims 1-11 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-10, while the prior art teaches a transcranial magnetic stimulation device comprising: at least two coils, an input channel for each coil, a control unit, and at least one energy storage for storing energy for the at least two coils, wherein the control unit is configured to: determine at least one stimulus intensity intended to be generated in a target by generating a magnetic field by at least one coil of the at least two coils, determine an energy level stored in the at least one energy storage, determine a modulation pattern individually for each coil, for generating the magnetic field by the at least one coil of the at least two coils, the generated magnetic field by the at least one coil causing the intended stimulus intensity in the target, and generate at least one control signal for controlling the input channel of the at least one coil of the at least two coils according to the determined modulation pattern in order to control an input of the at least one coil of the at least two   
Regarding claim 11, while the prior art teaches a method for controlling an input of a plurality of coils of a transcranial magnetic stimulation device comprising: at least two coils, an input channel for each coil, a control unit, and at least one energy storage for storing energy for the at least two coils, wherein the method comprises: determining at least one stimulus intensity intended to be generated in a target by generating a magnetic field by at least one coil of the at least two coils, determining an energy level stored in the at least one energy storage, determining a modulation pattern individually for each coil, for generating the magnetic field by the at least one coil of the at least two coils, the generated magnetic field by the at least one coil causing the intended stimulus intensity in the target, and generating at least one control signal for controlling the input channel of the at least one coil of the at least two coils according to the determined modulation pattern in order to control an input of the at least one coil of the at least two coils from the at least one energy storage, the prior art of record does not teach or fairly suggest a method for controlling an input of a plurality of coils of a transcranial magnetic stimulation device as claimed by Applicant, wherein the modulation pattern is at least in part dependent on the energy level of the at least one energy storage.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791